Citation Nr: 9933130	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Melanie Taylor, Associate Counsel






INTRODUCTION

The veteran had recognized service from April 12, 1945 to 
April 12, 1946.  He died June [redacted], 1994; the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 determination from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death.  

The Board notes that in its March 1998 determination, the RO 
also denied entitlement to accrued benefits and eligibility 
for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.  The RO notified the appellant of these 
determinations by letter dated March 30, 1998; the appellant 
did not submit a notice of disagreement.  38 C.F.R. 
§§ 20.200, 20.201, 20.302 (1999).  


FINDINGS OF FACT

1.  The veteran died June [redacted], 1994, at which time 
he had no adjudicated, service-connected disabilities.  The 
death certificate indicates the immediate cause of death was 
cardiopulmonary arrest and the antecedent cause was acute 
myocardial infarction.  No contributory cause of death was 
listed.  

2.  There is no competent evidence of heart disease or any 
other disease until many years after service and the 
appellant has not presented or identified competent evidence 
of a nexus between the cause of the veteran's death and his 
military service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not include a 
diagnosis of cardiovascular or pulmonary disease.  The 
veteran's April 1946 separation medical examination shows 
that the cardiovascular system and lungs were normal.  The 
April 1946 Affidavit for Philippine Army Personnel lists the 
veteran having been hospitalized in March 1945 for treatment 
of malaria, but there are no other wounds or illnesses 
listed.  It also states that the veteran incurred no 
permanent disabilities during active service.  

The evidence does not show a diagnosis of cardiovascular or 
pulmonary disease during the veteran's initial post-service 
year.  

The post-service medical evidence shows the veteran was 
admitted to a private hospital in June 1974 because of 
bilateral arm and leg edema, which began one month prior to 
admission.  The reported diagnoses were hypoproteinemia; 
anemia; moniliasis, adenoma of the thyroid; dermatitis with 
hyperkeratosis.  The medical evidence shows the veteran was 
hospitalized at the same facility on numerous occasions from 
September 1979 to October 1988 for examination and treatment 
of numerous physical disabilities.  These medical records 
include diagnoses and treatment for oral apthous ulcers, 
thymoma, mycoses fungoides, inguinal hernia, hypertrophic 
gastritis, cheilitis, seborrheic verruca, pneumonia, 
pulmonary tuberculosis, adenomatous goiter, sinus 
bradycardia, left ventricular hypertrophy, hyperopia and 
presbyopia, malignant lymphoma, conjunctivitis, 
hypoproteinemia, anemia, adenoma of the thyroid, dermatitis 
with hypoproteinemia, and anemia.   These records also show 
that the veteran underwent a thyroidectomy in 1979.  These 
records contain no medical opinions relating any of the 
conditions or any other cardiovascular disease to active 
service.  

The certificate of death shows that the veteran died on 
June [redacted], 1994.  At the time of his death, the veteran 
had no adjudicated, service-connected disabilities.  The death 
certificate indicates the immediate cause of death was 
cardiopulmonary arrest and the antecedent cause was acute 
myocardial infarction.  No contributory cause of death was 
listed.  

The appellant contends that the veteran had been sick since 
separation from active service and his illness continued 
until his death from cardiopulmonary arrest due to acute 
myocardial infarction.  The appellant testified that the 
veteran had been suffering from a heart ailment since active 
service but he did not seek formal medical treatment until 
the 1970's.  Transcript, pp. 1-2 (Feb. 1999).  She also 
testified that there is no other available medical treatment 
records.  Tr., p. 2.  


Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).



The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease, 
such as cardiovascular renal disease, to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

The available service medical records do not include a 
diagnosis of cardiovascular disease or of any disease 
subsequently noted in the record.  The April 1946 separation 
medical examination report shows that the cardiovascular 
system and lungs were normal at that time.  The evidence does 
not show a diagnosis of cardiovascular disease during the 
veteran's initial post-service year, nor does it show during 
any applicable presumptive period any other disease from 
which the veteran suffered during his lifetime.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In fact, the appellant does not allege that the 
veteran had been diagnosed with a cardiopulmonary disease 
prior to 1970.  While the post-service medical evidence shows 
hospitalization and treatment for multiple physical 
disabilities, including cardiovascular disease and pulmonary 
disease, since June 1974, these records contain no medical 
opinions relating any of these conditions or any other 
cardiovascular disease to active service.  

In the instant case, the issue of whether the cause of the 
veteran's death is related to active service in general 
requires competent medical evidence.  The only evidence that 
provides a medical nexus to service consists of statements 
and testimony from the appellant.  However, the appellant is 
not a medical professional and her statements and testimony 
do not constitute a competent medical opinion.  The Board 
notes that, generally speaking, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's cause of death is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board finds that the service medical records do not show 
a diagnosis of any cardiopulmonary disorder and the appellant 
has not presented or identified competent evidence of a nexus 
between the cause of the veteran's death and his military 
service.  The Board concludes that the appellant has not 
submitted evidence of a well-grounded claim of entitlement 
to service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107 (West 1991).  

The Board notes that the RO attempted to obtain the June 1994 
terminal hospitalization records from the Veterans Memorial 
Medical Center (VMMC).  In December 1997, the Chief of the 
Medical Administration Division reported that these records 
were not available.  The appellant does not allege that these 
records would include a medical opinion that relates the 
veteran's cause of death to active service.  The Board 
further finds that the RO has advised the appellant of the 
evidence necessary to establish a well-grounded claim, and 
the appellant has not indicated the existence 


of any evidence that has not already been obtained that would 
well ground her claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

